COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Retaka Romeo Nelson v. Shannon Brochette Nelson

Appellate case number:       01-13-00816-CV

Trial court case number:     2012-04063

Trial court:                 308th District Court of Harris County

        On October 4, 2013, appellant, Retaka Romeo Nelson, filed a motion challenging
the trial court’s order sustaining a contest to his affidavit of indigence. See TEX. R. APP.
P. 20.1(j)(1). The motion was filed within 10 days after appellant filed his notice of
appeal and within 10 days after the order sustaining the contest was signed. See TEX. R.
APP. P. 20.1(j)(2). Nevertheless, the trial court clerk did not file the clerk’s record related
to indigence until October 30, 2013. See TEX. R. APP. P. 20.1(j)(3) (requiring record to
be filed within three days after motion challenging order sustaining contest is filed). As a
result, we were unable to rule on the motion within 10 days after it was filed, the motion
was granted by operation of law, and appellant is entitled to proceed without advance
payment of costs. See TEX. R. APP. P. 20.1(j)(4).
       The Clerk of this Court is ORDERED to make an entry in this Court’s records
that appellant is indigent and is allowed to proceed on appeal without advance payment
of costs. See TEX. R. APP. P. 20.1(k), (n).
       It is further ORDERED that the District Clerk file with this Court, within 30 days
of the date of this order and at no cost to appellant, a clerk’s record containing the items
specified in Texas Rule of Appellate Procedure 34.5(a), and that the Court Reporter file
with this Court, within 30 days of the date of this order and at no cost to appellant, the
reporter’s record. See TEX. R. APP. P. 20.1(k), 35.1(a), (c).
       Appellant’s brief is ORDERED filed with this Court within 30 days after the later
of the date the clerk’s record is filed or the date the reporter’s record is filed. See TEX. R.
APP. P. 38.6(a). Appellee’s brief, if any, must be filed within 30 days after the date
appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
      Appellant’s “Motion to Sign Order Pursuant to Rule 20.1(J)(4)” and “Motion to
Extend Time” are DISMISSED as moot.
      It is so ORDERED.

Judge’s signature:/s/ Michael Massengale
                  Acting individually  Acting for the Court


Date: November 5, 2013